Citation Nr: 0119423	
Decision Date: 07/26/01    Archive Date: 07/31/01	

DOCKET NO.  01-01 281	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Sioux Falls, South 
Dakota


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for degenerative disc disease between November 11, 
1945, and June 8, 1999.

2.  Entitlement to an original evaluation in excess of 40 
percent for degenerative disc disease from June 8, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

REMAND

The veteran had active service from October 1942 to November 
1945.

A review of the evidence of record discloses that the veteran 
submitted a claim for service connection for arthritis in 
November 1945.  By rating decision dated in January 1946, 
service connection for arthritis was denied on the basis that 
the evidence of record did not show it.  However, there was 
no indication that the veteran was ever notified of the 
decision and the claim therefore remained in open status.  By 
rating decision dated in January 2000, service connection for 
degenerative disc disease of the lumbar spine was granted and 
a 10 percent disability evaluation was assigned, effective 
November 16, 1945.  By rating decision dated in September 
2000, it was determined that a clear and unmistakable error 
in the prior rating decision was made and the correct date of 
entitlement should be November 11, 1945, the date following 
the veteran's discharge from active service.  

The veteran was accorded a rating examination by VA in 
December 1999.  In the hearing officer's decision dated in 
February 2001, the January 2000 rating decision awarding a 
20 percent disability rating for the low back disability was 
revised on the basis of difference of opinion and the veteran 
was assigned a 40 percent disability rating effective June 8, 
1999, the date of receipt of a communication from the 
veteran's accredited representative seeking increased 
compensation benefits.

As the veteran and his representative have noted disagreement 
with the assignment of the initial rating and properly 
perfected the appeal, the propriety of the ratings during the 
time period from the day following the veteran's discharge 
from active service, November 11, 1945, through the point in 
time when a final resolution is reached, is currently before 
the Board, as has been indicated by the representative.  
Grantham v. Brown, 114 F. 3d. 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO has not had an opportunity to evaluate the claim in 
light of Fenderson.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of Fenderson, and in light of the VCAA, more 
development is required.  For example, the records between 
1945 and 1999 do not give much indication as to the status of 
the veteran's low back disability.  During hospitalization by 
VA in September 1990 for left total knee replacement, there 
was no reference whatsoever to complaints or abnormalities 
pertaining to the low back.  Likewise, a discharge summary 
pertaining to several days of private hospitalization in 
March 1992 for coronary artery disease was without reference 
to complaints or abnormalities regarding the low back.  Yet 
in a communication received on October 21, 1992, a 
chiropractor reported that the veteran had a "severe" 
deterioration of the lumbar spine with intervertebral disc 
narrowing at the L4/L5 interspace.  The chiropractor opined 
that the condition would disable the veteran from performing 
any gainful employment.  There is no other information of 
record from the chiropractor.  

The Board notes that the record reflects that in an 
application for compensation or pension received in May 1986, 
the veteran reported that he had been self-employed as a 
dairy farmer until his retirement in 1984.  Also of note is 
the fact that there is no medical information of record from 
the time of the receipt of the chiropractor's statement in 
1992 until the report of a spinal examination accorded the 
veteran by VA on December 9, 1999.  The veteran has not been 
given an opportunity to provide medical evidence which might 
provide more information regarding his low back status 
between 1945 and 1999.  At the time of the December 1999 
examination, he indicated he had been followed regularly, 
sometimes as often as twice a week, by a chiropractor.  He 
added that at other times he was seen once a month by his 
chiropractor for chronic low back pain.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development required by the VCAA is 
completed.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify the names and 
addresses of any relevant VA or private 
medical treatment not already of record, 
that he has received dating back to 1945.  
The veteran is to include the names and 
addresses of chiropractors as well as any 
employment, educational, or training 
records from VA or other sources over the 
years that might reflect the nature and 
extent of his low back impairment and 
thus be relevant to his claim.  

2.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claim for a higher disability 
evaluation for his low back disorder 
since November 1945.  If necessary, the 
RO should schedule the veteran for a VA 
examination to determine the current 
nature and extent of his low back 
disability and whether it precludes him 
from obtaining substantially gainful 
employment in light of any newly received 
evidence.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Then, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  


No action is required by  the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




